IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

WILLIAM GUERRERO and                NOT FINAL UNTIL TIME EXPIRES TO
CHRISTINA BANG a/k/a                FILE MOTION FOR REHEARING AND
CHRISTINA GUERRERO,                 DISPOSITION THEREOF IF FILED

      Appellants,                   CASE NO. 1D14-4496

v.

BERNARD SPINRAD and
MARIEN SPINRAD and
DEPARTMENT OF
ENVIRONMENTAL
PROTECTION,

      Appellees.

_____________________________/

Opinion filed July 9, 2015.

An appeal from an order of the Department of Environmental Protection.

John Fumero, R. Gregory Hyden and Thomas F. Mullin of Nason, Yeager, Gerson,
White & Lioce, P.A., Boca Raton, for Appellants.

Fernando S. Aran and Francisco J. León de la Barra of Aran Correa Guarch &
Shapiro, P.A., Coral Gables, for Appellees.



PER CURIAM.

      AFFIRMED.

WOLF, WETHERELL, and BILBREY, JJ., CONCUR.